ORDER

PER CURIAM:
AND NOW, this 3rd day of February, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 20, 2003, it is hereby
ORDERED that MARK ANTHONY DeSIMONE be and he is SUSPENDED from the Bar of this Commonwealth for a period of two years and eight months, retroactive to January 31, 2002, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.